*730Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheri Daniel appeals the district court’s orders dismissing her civil action and denying her motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Daniel v. Sloan, No. 1:16-cv-01360-CMH-JFA (E.D. Va., Mar. 10 & 22, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED